Citation Nr: 1600263	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar sprain with degenerative disc disease (DDD) (claimed as back condition), as secondary to service-connected knee disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee with arthritis. 

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In July 2012 and again in December 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.  

In October 2014 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c). Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record indicates that the Veteran's back sprain and DDD was neither caused nor aggravated by his bilateral knee disability.

2.  The Veteran's service connected left and right knee disability contemplates a bilateral torn, degenerative meniscal condition that is productive of pain and locking.  

3.  Based on the competent and credible evidence of record, the Veteran's bilateral knee disabilities have not manifested ankylosis, recurrent subluxation or lateral instability, nonunion or malunion of the tibia and fibula, genu recurvatum, or removal of semilunar cartilage, nor have they resulted in limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar sprain with DDD, as secondary to service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for a 20 percent rating for a degenerative meniscal condition characterized by locking and pain in the right knee joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, DC 5258 (2015).
 
3.  The criteria for a 20 percent rating for a degenerative meniscal condition characterized by locking and pain in the left knee joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, DC 5258 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice should include information regarding how disability ratings and effective dates are determined and assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Claimants for secondary service connection must be notified that the evidence must show a current non-service-connected disability, and that a service-connected disability caused or aggravated the non-service-connected disability.

May 2008 and October 2008 letters, sent prior to the initial unfavorable rating decisions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA has not made reasonable attempts to obtain.  

The Veteran underwent VA examinations in April 2007, August 2008, January 2012, May 2014, and May 2015, which involved a review of the Veteran's claims file, in-person interviews, physical assessments of the Veteran, including range of motion testing, and opinions concerning the Veteran's condition.  The Board finds this to be adequate in aggregate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, these examinations are adequate to evaluate the impact of the Veteran's knee disabilities on his earning capacity as the effects have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Id.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) at which he presented oral argument in support of his claims.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Here, during the hearing, the VLJ identified the elements required for service connection and increased rating and asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and whether the elements for secondary service connection had been met.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran also volunteered his treatment history and symptoms.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated knowledge of those elements.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

In December 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited information from the Veteran regarding any additional outstanding treatment records he thought might be relevant and provided the Veteran with a new VA knee and back examination in May 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Service Connection - Back Condition

The Veteran has been diagnosed with lower back sprain, with DDD, spondylolisthesis and myelopathy.  The Veteran is service-connected for bilateral knee disabilities and maintains that his knee disabilities are responsible for his current back condition.

1. Law

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

2. Factual Background 

Service treatment records do not show any complaints, treatment or diagnosis of a back problem.

Private medical records indicate the Veteran injured his back in 1992 lifting a plastic tennis court cover while working for a temporary agency.  The Veteran subsequently reported constant lower back pain worsened by standing and sitting with radiating pain and was treated for several months.  The Veteran reportedly filed suit against the agency based on the injury and also filed for non-service-connected pension from VA for his back in 1992.

Treatment records do not contain any further complaints, diagnosis or treatment for a back problem until May 2007 when the Veteran was involved in a motor vehicle accident.  He reported receiving chiropractic care for his neck and back through his private insurance following the accident.

In April 2011 the Veteran complained of low back pain and was diagnosed with a back sprain.  X-rays taken at the time showed spurring and degenerative changes of the lumbosacral spine.

In June 2011, the Veteran reported experiencing back pain for the previous 5 years, which had worsened with a limping gait and resulted in infrequent limb pain.  The Veteran reported experiencing no previous back trauma or surgery.  He was found to have restricted lumbar mobility during coupled motion of rotation and lateral flexion.  The treating physician at the time noted a high incidence of back pain among patients with chronic knee problems.

July 2011 reported low back pain ongoing for years, but he more recently experienced an acute episode of low back pain. 

A January 2012 VA spine examination diagnosed the Veteran with back sprain, DDD, and spondylolisthesis with myelopathy.  The Veteran reported that his lower back just started hurting 3-4 years ago.  He also reported flare-ups with standing, sitting and walking.  The examiner opined that it is less likely than not that the Veteran's lower back condition is related to or the result of service-connected knee disabilities.  The examiner noted a lack of evidence to connect or relate the low back to the Veteran's knees and that his gait, stance and carriage were within normal limits. 

A May 2012 letter from the Veteran's previous VA treatment provider indicated that the Veteran's chronic back pain was likely caused and exacerbated by his chronic knee pain.  

In August 2013 the Veteran's low back pain was noted to be stable and he was referred for a brace. 

In September 2014 the Veteran obtained another letter from a VA treatment provider that his back pain "was more likely than not caused by and is exacerbated by the osteoarthritis of both of his knees."  The doctor based the opinion on the Veteran's reported history and the contemporaneous examination.  In the corresponding treatment records the Veteran reported that his back pain began 2 years ago, that he had never had an injury to his back, that he felt his back pain was due to an altered gait and that he "wants me to say that his back pain is related to his knee pain."

At his October 2014 Board hearing the Veteran testified under oath that he has had back problems for 2-3 years and that he had suffered no previous back injuries.

The Veteran underwent a second VA examination in May 2015 to ascertain the relationship between his back condition and knee disabilities.  The examiner noted that the Veteran has mild bilateral knee osteoarthritis and minimal degenerative changes without disc space narrowing in his lumbar spine.   However, he disagreed with the previous physician's opinion that the Veteran's back pain was caused by or aggravated by his bilateral knee pain.  The examiner noted that "arthritis is multifactorial in nature, common in the population and the result of a complex interplay of genetic, biomechanical, traumatic, and biochemical factors" and "while arthritis can be present in multiple areas of a person's body, there is no study that bilateral knee pain or osteoarthritis causes altered forces in a person's lumbar spine to cause arthritis."

In September 2015 the Veteran reported a flare-up of back pain that caused him to miss a week of work.

3. Analysis

The question before the Board is whether the Veteran's back condition has been caused or aggravated by Veteran's knee disabilities.  

The Veteran has proffered his opinion in statements to VA and medical providers that he believes his back condition to be caused by his knee disabilities.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of DDD.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his back condition to his knee disabilities, he is not considered medically qualified to address such a complex question.

Furthermore, the Board finds that the Veteran is not a credible historian.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran has testified under oath that he suffered no previous back injuries and has relayed the same information to VA examiners and treatment providers.  However, the Veteran has previously claimed benefits for a back injury in 1992 and reported another back injury in 2007.  Both injuries apparently were severe enough to require ongoing treatment for an extended period of time, and one was significant enough to be the subject of a lawsuit.  Given the circumstances surrounding each injury, the Board does not find that their omission from the Veteran's statements and testimony could be other than willful.  Furthermore, the Veteran has been inconsistent regarding the onset and duration of his back pain, reporting in 2011 that it began five years prior, and reporting at his 2014 Board hearing that it had only been a problem the last 2-3 years.  

As such, the Board finds the Veteran to be neither competent nor credible to address the etiology of his back condition.  Furthermore, the Board finds the statements from his treatment providers, asserting a nexus between his knees and back, to be of little probative value as they are largely based on the Veteran's oral history.  The June 2011 statement noting a high incidence of back pain among patients with chronic knee problems infers a connection between the Veteran's knees and back, but does not specifically make such a finding with regard to the Veteran.  The May 2012 letter asserting a nexus between the Veteran's back and knees contained no supporting rationale to that effect, other than it was an in concurrence with the June 2011 statement.  The September 2014 statement that the Veteran's back condition was related to his knees was specifically requested by the Veteran, based on his opinion of the condition.  However, as noted above, in each instance the Veteran specifically denied any previous trauma or injury to his back.  As the statements and opinions in question were based on an incomplete version of the facts of the Veteran's claim, the Board affords them little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.)  

In contrast, the examination reports of record were based on a review the Veteran's entire claims file including the Veteran's reports of previous injuries.  While the initial 2012 VA examination contained little in the way of rationale, the Board finds the May 2015 VA examiner's opinion to be the most probative on the subject of a secondary connection between the Veteran's back and knees.  The examiner reviewed the Veteran's claims file and addressed the previous medical statements in his conclusion that the Veteran's back claim was less likely than not caused or aggravated by his bilateral knee arthritis.  Although the examiner did not specifically address the Veteran's previous back injuries, he reviewed the claims file and was aware of the Veteran's reports and treatment history.  The Board finds that this not only constitutes substantial compliance with the previous remand instructions, but also is the most probative evidence on the subject of a nexus between the Veteran's back condition and knee disabilities.  

Furthermore, treatment professionals are often limited to the patient's self-report to guide diagnosis and treatment.  Additionally, their focus is on symptom alleviation, so diagnoses are used to communicate clusters of symptoms reported by the patient.  A VA examiner's evaluation, on the other hand, focuses on the etiology and/or taxonomy of the presenting problem as much as, if not more than, the pathology.  Objective data and the subjective self-report from the Veteran are both utilized in an attempt to maximize construct validity, so as to best communicate the nature of the disorder (if one is present) along with the degree of disability.  Therefore, the Board is fully justified in affording more weight to the VA examiner's opinion.   See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the 
Board to value one medical opinion over another, so long as a rational basis for doing so is given).

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current back condition was caused or aggravated by his service-connected knee condition.  Accordingly, service connection for back condition to include as secondary to bilateral knee arthritis is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Rating - Left and Right Knee

The Veteran is currently in receipt of 10 percent disability ratings for chondromalacia of his left and right knees.  The Veteran maintains that severity of his knee conditions warrants higher evaluations.

1. Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

2. Rating Criteria

DC 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, was an amputation to be performed.  38 C.F.R. § 4.68.  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165.  

3. Factual Background

In February 2006 the Veteran underwent an examination of his right knee.  He reported constant pain at 8.5 out of 10 with occasional flare-ups that increase the pain and decrease the range of motion by an amount he could not estimate.  He reported using a brace and occasionally a cane and taking Timodal and ibuprofen.  He reported being able to perform his occupation satisfactorily but being incapable of running or prolonged walking.  Physical examination showed mild crepitus and mild tenderness over the medial joint line with no effusion.  The Veteran was able to extend to 0 degrees and to flex to 120 degrees with no additional loss and range of motion due to pain, fatigue, weakness or incoordination following repetition.  No instability was detected.

In April 2007 the Veteran underwent a VA examination for both knees.  He reported bilateral knee pain all of the time at 10 out of 10 which he treated with ibuprofen.  He reported experiencing no flare-ups but having difficulty with going up and down stairs, sleeping, prolonged sitting, prolonged standing, and that he could not run, squat, or walk long distances.  Concerning his left knee, he stated that it had been hurting about 15 to 17 years.  He reported being unable to do yard work such as raking, mowing, weed eating, etc.  He reported being able to work at the VA service since he has a desk job.  With repetitive use of the knees, he reported an increase in pain but no change in range of motion.  The Veteran was observed to walk with a cane and have a limp favoring the right knee.  

On examination the doctor noted tenderness in the right knee over the medial joint line with moderate crepitus and no instability.  The Veteran was able to extend the knee to 0 degrees and flex to 110 degrees with no loss in range of motion due to pain, fatigue, weakness, or incoordination upon repetition.  Examination of the left knee showed moderate crepitus with no instability but tenderness to palpation over the medial joint line.  Again with the left knee, the Veteran could extend it to 0 degrees and flex to 110 degrees with no loss in range of motion due to pain, fatigue, weakness, or incoordination upon repetition.  The examiner noted pain on motion and that the Veteran wore bilateral knee braces and walked with a cane.  The examiner concluded that there is no additional limitation following three repetitions, no flare-ups and no instability of the knees.

In June 2007 the Veteran reported worsening knee problems that required him to cut back on activities such as working in his yard and going shopping.  He said since he has been in more pain, he also tends to be less sociable and more irritable due to his chronic pain.  He also reported significant pain in the previous few weeks that impacted his sleep.  VA records show a slightly limited range of motion due to bilateral knee pain, with internal rotation being more painful.

In January 2008 the Veteran reported he was able to walk and do activities of daily living without difficulty but had pain climbing stairs.

In April 2008 the Veteran complained of left knee pain and instability and requested a knee brace.  A VA doctor related in a statement the Veteran had moderate lateral instability of both knees;  right knee limited extension to 15 degrees and limited flexion to 30 degree; and left knee limited extension to 15 degrees.  

In June 2008 the Veteran stated that both knees had worsened, causing him to sometimes miss work due to trouble standing, sitting, walking, and going up and down stairs.  He claimed his knees would get weak causing him to fall, that sometimes he could not get out of bed and that he wore braces on both knees and used a cane.

In July 2008 VA the Veteran reported his knees were still bothering him at times but were mostly under control.

At an August 2008 VA joints examination, the Veteran noted bilateral knee pain for the better of a decade that started out mild, now caused trouble with standing, walking, climbing stairs and crouching.  He reported flare-ups 2-3 times a week up to an 8/10 exacerbated by excessive standing, walking, climbing stairs or coming out of a low seated chair.  He stated he could not walk more than 15 minutes or 50 feet without flare-ups and that this created difficulty with his job as a patient escort because he could not walk patients all the way across the hospital without a flare-up.  He reported using a cane, braces, and crutches if the pain becomes too significant.  

On examination the right knee was capable of extension to 0 degrees, and flexion to 90 degrees, with no additional limitation of range of notion with repetitive use.  The Veteran reported pain at the extremes of range of motion but not throughout the center of range of motion.  The Veteran was tender to palpation about the patella, and had positive patellofemoral crepitans and positive patella grind sign.  He had tenderness about the medial joint line on McMurray's, but no audible or palpable click, no varus or valgus laxity at 0 degrees or 30 degrees or pain with varus and valgus laxity testing.  He had no laxity or pain with anterior and posterior drawer testing.  Examination of the left knee revealed extension to 0 degrees, and flexion to 90 degrees.  The Veteran had pain at the extremes of range of motion but not throughout the center of range of motion.  There was no additional limitation of range of motion with repetitive use.  He had tenderness to palpation about the superior pole of the patella, as well as positive patellofemoral crepitans and positive patella grind sign. He had tenderness about the medial joint line oil McMurray's, but no audible or palpable click.  He had no varus or valgus laxity at 0 degrees or 30 degrees or pain with varus and valgus laxity testing.  He had no laxity or pain with anterior and posterior drawer testing.  The examiner assessed the Veteran with moderate arthritis and chondromalacia patella of the both knees and stated he was unable to assess additional limitation of motion due to pain with any degree of medical certainty.

In September 2008 the Veteran stated that his pain was well controlled with ibuprofen and that he was able to get around well. 

In an October 2008 statement, the Veteran reported flare-ups 2-3x per week exacerbated by standing, walking, and going up stairs.  He reported he could not walk more than 50 feet or 15 minutes.

In June 2011 the Veteran reported pain on the inner side and anterior part of the knee, intermittent popping and swelling, aggravated by weight bearing (worse with stair climbing) and increasing morning stiffness.  He reported the need to push himself up from seated to standing.  He denied any falls but reported give-away type weakness involving his knees.  He was noted to be ambulatory, using a cane with no observable limping.  The treatment provider noted no sign of knee effusion or joint inflammation.  The Veteran displayed full knee range in flexion and extension.  Clinical and radiographic evidence was noted to correlate to knee osteoarthritis and meniscal tear.

At a July 2011 psychological evaluation the Veteran reported daily pain, worsened by certain positions, bending, stooping, sitting too long or standing too long.  He maintained his work as an escort in the VA hospital, and was active in his church.  He reported falling in the past, with the most recent event occurring 2 weeks ago while walking in his driveway due to "buckling."  He stated that he uses a cane for gait on a full-time basis.  However, he did not bring it with him to the examination.

In August 2012 the Veteran reported pain in both knees for the past year, locking episodes in both knees and increased frequency of giveaway type weakness.  He reported some near fall events while at work escorting patients.  He was observed to be limping but ambulatory using a cane.  The physician found no sign of knee effusion or other signs of ongoing joint inflammation and full knee range in flexion and extension with no locking.  He was observed to be tender on the medial side of the right knee and had a positive McMurray's test.

In December 2012 the Veteran had an orthopedic consult where he complained of bilateral knee pain on a daily basis since 2008 along with occasional popping and locking of both knees, more so on the right than the left.  He reported wearing patellar sleeves which helped with pain and stability somewhat.  Upon examination the physician reported no effusion to the right knee, full range of motion without crepitus, no tenderness to palpation around the patella and stability to Lachman's, posterior drawer, varus and valgus stress testing.  He reported tenderness over the medial joint line at the meniscus.   Regarding the left knee the doctor noted it was similar to the right knee with full range of motion, tender to palpation over the medial joint line but not the lateral joint line, and stable to stress testing.  A straight leg test with Lasegue's testing was negative.  The doctor suspected mild arthritis in the medical compartment of both knees associated with meniscal tears which are likely degenerative owing to his symptoms of locking and popping.

At his May 2014 VA examination the Veteran reported knee pain for 40 years, right greater than left, that occasionally wakes him up at night.  He complained of catching, locking pain with prolonged weight-bearing.  Right knee flexion was measured to 110 degrees with pain at 110 and extension was measured to 0 without pain on motion.  Left knee measurements were identical.  No further loss of motion was noted for either knee following repetition.  The examiner noted a degenerative meniscus, common with age not productive of mechanical locking and not precluding the Veteran's ability to work or producing other functional effects.

In September 2014 the Veteran walked with a cane and reported bilateral knee pain, worse with activity, and locking for 2-3 years, worsening over the past year.  He reported the locking was frequent in the morning and the pain wakes him up at night.  Examination of the knees showed range of motion to 90 degrees bilaterally with pain on flexion and tenderness to palpation but no effusion.  The knees were stable and Lachman's test was negative.  X-rays showed show some medial compartment narrowing but no significant bone, joint or soft tissue abnormality in either knee.

In October 2014 the Veteran reported crepitus with all motions at the knees and feeling that his knees will give way.  Tenderness was noted, but no swelling.  Right knee range of motion was measured at 0-115 degrees with pain at the end range and with overpressure.  Left knee range of motion was measured from 0-110 degrees with pain at the end range.  Strength was 4/5 bilaterally.   Crepitus and grinding was detected but anterior posterior drawer testing was negative.   

At his Board hearing the Veteran testified to just starting physical therapy for his knees.  He reported knee locking bilaterally, which makes him fall, about 6 times over the last year.  He reported wearing knee braces and using a cane.  He reported significant pain for which he took ibuprofen and that he had missed time from work due to his knee condition.  He reported knee difficulty in the mornings having to "work them around" to alleviate locking, which sometimes prevents him from getting out of bed.

At his most recent VA knee examination in May 2015, the Veteran was assessed with mild bilateral knee osteoarthritis.  The Veteran reported knee pain for 10 years without flare-ups but constant use of brace and cane.  On examination the Veteran had normal range of motion in both knees with flexion to 140 and extension to 0 degrees.  Pain was noted on flexion but did not result in functional loss.  No evidence of pain with weight bearing was demonstrated and no crepitus was found.  Tenderness to palpitation was noted on the medial joint line of the right knee.  The examiner noted that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time but that the Veteran's bilateral functional ability was not limited by DeLuca factors with repetitive use over time.  The Veteran's knee strength was measured as 5/5 bilaterally.  No ankylosis was found, and no history of subluxation, lateral instability, or recurrent effusion was reported.  No instability was found in either knee on examination and the joints were normal, without patellar dislocation, shin splints, stress fractures, or other tibial/fibular impairment or meniscal cartilage condition.   No significant functional impacts based on examination findings were noted. 

In November 2015 the Veteran reported increased right knee pain for a week which caused him to miss work. 

4. Analysis

The Veteran is currently rated 10 percent in each knee on the basis of painful motion.  The question is whether a higher rating is warranted based on other factors.
The Board finds that a 20 percent rating is warranted for each knee.  

The record does not show ankylosis, nonunion or malunion of the tibia and fibula, genu recurvatum, or removal of semilunar cartilage.  The Veteran's extensive range of motion testing history likewise does not demonstrate that a compensable rating is warranted based on limitation of flexion or extension, even accounting for Deluca factors.  As such, no enhanced rating is warranted based on any of these factors.

The Veteran has reported knee instability in the past, and right knee instability was noted in April 2008.  However this appears to be an isolated instance as the Veteran has received extensive treatment and evaluation of both knees and the vast majority of the Veteran's treatment providers have not found instability or subluxation to be present in either knee.  The Board is cognizant that the Veteran walks with a cane and knee braces, however, physical examinations have not detected instability even in the absence of braces.  Furthermore, Lachman's tests and drawer tests have been repeatedly negative.  Thus, the preponderance of the medical evidence, including multiple VA examination reports, shows an affirmative absence of recurrent subluxation and lateral instability in the knees that would warrant an additional rating under DC 5257.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); see also Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

The record does not show dislocated semilunar cartilage, however MRIs of the Veteran's knees have revealed meniscal tears of a degenerative nature.  Furthermore the Veteran has complained on multiple occasions of frequent locking and pain.  While the record has repeatedly demonstrated a lack of effusion into the joint, or locking during examination, meniscal surgery has been suggested to the Veteran by multiple treatment providers.  Furthermore, the degenerative nature of the Veteran's meniscal condition, while not necessarily a dislocation, is specific to the semilunar cartilage and has been noted to be disabling.  Thus, the Board finds that an award of 20 percent is warranted based on an analogous symptomatology to dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5258.  However, as one of the requirements for this rating is pain, the Board finds that it encompasses the Veteran's complaints of knee pain, which, as it frequently occurs at night, is not specific to knee motion and overlaps with locking pain.  Furthermore, as the Veteran's limitation of motion has not been compensably limited by pain, (the most recent VA examination shows the Veteran to have a full range of motion in each knee), the Board finds that awarding multiple ratings purely on the basis of pain would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Thus, the 10 percent rating formerly in effect under DC 5003 for painful arthritis is subsumed by the Veteran's new 20 percent rating for each knee.   

5. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In the instant case, the Board finds that the symptomatology and impairments caused by the Veteran's knee disabilities are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  

The schedular rating criteria specifically address the Veteran's two most prevalent complaints, pain and locking.  Additional functional effects include crepitus, the need for a brace, difficulty with climbing stairs, walking, prolonged standing and occasional falling.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given this variety, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.

The Veteran's statements regarding the effect of his bilateral knee condition on his activities of daily living have been inconsistent, and the Board has previously noted concerns regarding the Veteran's credibility concerning symptomatology.  The Board also notes that the Veteran is in receipt of a separate rating for depression secondary to his knee disabilities, which includes difficulty sleeping and irritability in its rating criteria.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The impairment associated with the Veteran's knee disabilities is contemplated by the schedular rating criteria which reasonably describe his disability level and symptomatology, and his overall disability picture is not so unusual as to warrant referral for extraschedular consideration. Thun, 22 Vet.App. at 115.


ORDER

Service connection for lumbar sprain with degenerative disc disease (claimed as back condition), as secondary to service-connected knee disabilities, is denied.

Subject to the law and regulations governing the payment of VA monetary benefits, a 20 percent disability rating for chondromalacia patella of the right knee with arthritis is granted.  

Subject to the law and regulations governing the payment of VA monetary benefits, a 20 percent disability rating for chondromalacia patella of the left knee with arthritis is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


